DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:  In claim 1, lines 22 and 23, “a main body forming storage space of the housing” refers to a main body of the housing. In claim 1, line 24, “the first tab main body” should therefore read --a first tab main body-- and in claim 2, “main body.” should read “main body forming storage space of the housing.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 as now amended requires forming from the flange portion the first tab and second tab, including the first screw passing through the first through-hole, the second screw passing through the second through-holes, and the fitting hole fit to a dowel. There is no support for this order of operations in the original disclosure. The processing the first and second tabs as claimed takes place after this forming step. However, as disclosed, the screws and dowel are provided after the first and second taps are formed and processed. 
Claim Rejections - 35 USC § 103



























The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US8541917B2) in view of Taga (JP H11-191941A).
Sakuma reads on the claims as follows (refer to Figs. 1A-6; limitations not disclosed by Sakuma are crossed out, below):
Claim 1. A housing structure, comprising:
a housing (2) of a rotating electrical machine arranged to receive a stator (6) of the rotating electrical machine; and 
a support member (8) supporting the housing, wherein the housing comprises: 
a first tab (25) having a single hole, the single hole being a first through-hole,
a first screw (corresponding 85) passing through the first through-hole; and 
a second tab (23) having two holes (31 and 41), the two holes including a second through-hole (41) and a fitting hole (31), 
a second screw (corresponding 85) passing through the second through-hole, and 
the fitting hole fitting a dowel (81), 
wherein the first tab has a first facing surface (i.e. facing 8) facing a support surface of the support member (8) 
wherein the first facing surface contacts the support surface at a first surface portion of the support surface, the second facing surface contacts the support surface at a second surface portion of the support surface, 
wherein the first tab includes a connection portion (i.e. transition from 25 to 21) connecting a main body (21) forming storage space of the housing and the first tab, and 

wherein the first tab and the second tab extend along a periphery of the support member, the second tab having a width along the periphery which is greater than a width along the periphery of the first tab (compare radially-outer circumferential width of tabs 23 and 25).
Claim 2. The housing structure according to claim 1, wherein the connection portion has a surface that is flush with an edge of the main body. See Figs. 1A-2A.
Claim 4. A rotating electrical machine including the housing structure according to claim 1, the rotating electrical machine comprising: a stator (6) fixed to an inner wall of the housing; and a rotor (see “rotor” in col. 3, lns. 56-62) enclosed by the stator.
 
Sakuma discloses the claimed invention, except for the limitations crossed out, above. The motor casing of Sakuma is attached to the support member using flange portions (i.e. tabs) 23, 24 and 25. 
It is known in various fields of art to attach a first member to a second member by providing flanges to the first member, and using screws or bolts passing through holes in the flanges to fasten together the two members. Taga discloses fastening a motor bracket 9 to a base stand 3 by means of flanges 10, one of which is received in a holder 18, the other being fastened by means of a screw 8 to the base 3. At least the flange to be fastened with the screw is bent upwardly such that a spring effect is created when the bracket is fastened to the base, thereby preventing vibration/chattering noise. 
Taking into consideration the teachings of Taga, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to bend at least flange portion 25 of Sakuma such that a distance from the support member becomes larger along a direction from the connection portion to a tip of the first tab main body before completely tightening the corresponding screw, to create a spring effect which would result in a tighter engagement between the housing and the support member, thereby preventing vibration of the housing relative to the support member. Therefore, the limitations of claims 1, 2 and 4 would have been obvious to one of ordinary skill in the art.  
Further, even if all of the flange portions 23, 24 and 25 would initially be bent upwardly, in assembling the housing to the support member, first tightening a screw for flange portions 23 or 24 would result in the corresponding flange portion being parallel to the support surface, whereas the remaining flange portions would still be bent upwardly. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Taga and further in view of Kanabe (US2015/0042192A1).
Sakuma discloses a method of manufacturing a housing structure including a housing of a rotating electrical machine and a support member supporting the housing, but does not further discuss any manufacturing steps of the housing, other than that the flanges 23, 24 and 25 can be formed by bending (col. 4, lns. 8 and 9). As modified in view of Taga, Sakuma also includes at least one tab bent upward.
Kanabe discloses using deep-drawing to form a housing of a motor. As can be seen in sections (a) and (b) of claim 7, the deep-drawing operation produces a tubular case a main body 51 having a flange bent to the main body from a connection portion between the main body and the flange portion toward a tip of the flange portion (see Fig. 7(a)). After further processing to obtain a flat portion 52, a pressing jig can be used to press the flat portion 52 to form portion 15 (see Fig. 6). 
In view of the teachings of Kanabe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the housing portion 2 of Sakuma by deep-drawing to form a tubular-shaped housing having a bent flange portion, followed by further processing and punching to form the flange portions 23, 24, and 25. One of ordinary skill before the effective filing date of the claimed invention would have recognized the suitability of the deep-drawing process of Kanabe to form a housing portion having the shape of the housing portion of Sakuma as modified in view of Taga, with predictable results.
Regarding the processing such that only the second tab, out of the first tab and the second tab, is parallel to a connection surface between the main body and the support member, as mentioned above with respect to claim 1, the actual assembling of the housing to the support member can be deemed to accomplish this step, even if all tabs are initially bent upward, because tightening the corresponding screw would force a tab flat against the connection surface, whereas the remaining tabs would still be bent upward. However, it is deemed one of ordinary skill in the art would have found it obvious to bend only some of the tabs upward, because one of ordinary skill in the art would have recognized the spring effect that would press the housing tightly against the support member would be obtained even if only one tab is bent.
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but are moot in view of the new ground(s) of rejection. Regarding Taga, Applicant argues “To the extent that Taga could be considered to suggest a flange that is bent upward when the flange has a screw hole, Taga suggests that all flanges with screw holes should be bent upward. Thus, Taga, in contrast to claim 1, suggests that a flange with screw holes and a fitting hole should be bent upward.”
The examiner respectfully submits that, even if all of the flange portions 23, 24 and 25 would initially be bent upwardly, in assembling the housing to the support member, first tightening a screw for flange portions 23 or 24 would result in the corresponding flange portion being parallel to the support surface, whereas the remaining flange portions would still be bent upwardly. This would read on the claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US2016/0118853A1, US20150008774A1 and 2013/0020902A1 show tabs with a single hole as well as tabs with two holes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729